Sea well, J.
The evidence taken in its most favorable light to the plaintiff — Smith v. Sink, 211 N. C., 725, 192 S. E., 108; Woods v. Freeman, 213 N. C., 314 — discloses that the defendant, carrying plaintiff as a passenger for hire in a taxicab, drove southward out of Arlington Street at its intersection with East Lee Street at thirty miles an hour, disregarding the danger signs placed at the intersection of the streets, including the “STOP” sign written across Arlington Street in letters four feet across and seven feet high and a reflector sign three or four feet high to the right of the street with the word “DANGEE” appearing thereon. The view to the right, as well as in other directions on Lee Street, was partially obscured by the buildings around the intersection and the building on the corner of the street to the driver’s right. The taxicab was struck by a car coming from the driver’s right, headed northeast. The driver ignored an ordinance of the city of Greensboro, which we think was enacted under a valid power, requiring a vehicle traveling on Arlington Street to be brought to a complete stop before crossing the intersection with East Lee Street.
Yiolation of this town ordinance, enacted for the safe use of the streets, is evidence of negligence. Sebastian v. Motor Lines, 213 N. C., 773. This evidence, with that relating to proximate cause, was for the jury. Other evidence, which we do not consider it necessary to discuss formally, was sufficient to carry the case to the jury.
The judgment of nonsuit is
Eeversed.